Case: 12-16169   Date Filed: 08/01/2013   Page: 1 of 8


                                                         [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 12-16169
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 5:10-cv-00179-WTH-PRL



JON HOLLAND,
                                                          Plaintiff - Appellant,

                                  versus

COMMISSIONER OF SOCIAL SECURITY,

                                                         Defendant - Appellee.
                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (August 1, 2013)

Before MARCUS, MARTIN and KRAVITCH, Circuit Judges.

PER CURIAM:
              Case: 12-16169     Date Filed: 08/01/2013   Page: 2 of 8


      Jon Holland appeals a district court order affirming the Commissioner’s

denial of his application for disability insurance benefits and supplemental security

income.

                                              I.

      Holland sustained a head injury in a motorcycle crash in August 1999.

Before that, he had been employed as a metal fabricator and auto mechanic. Six

years after his accident, Holland filed for disability insurance and supplemental

security income, alleging a disability onset date of March 1, 2004. The

Administrative Law Judge (ALJ) denied Holland’s claim, the Appeals Council

denied review, and Holland filed his complaint in the district court.

      Rather than respond to Holland’s complaint, the Commissioner requested a

remand under 42 U.S.C. § 405(g) for further development of the administrative

record. On remand, the Appeals Council instructed the ALJ to: (1) give Holland

another hearing; (2) supplement the record with additional evidence; and (3)

consider Holland’s Residual Functional Capacity. Following the second hearing,

the ALJ determined that although Holland suffered from “severe impairments,” he

had no impairment or combination of impairments “severe enough to meet or

equal” an impairment listed in 20 C.F.R. § 404. Further, the ALJ determined that

while Holland’s impairments prevented him from doing “past relevant work,” he



                                          2
               Case: 12-16169       Date Filed: 08/01/2013     Page: 3 of 8


remained employable as a “tagger,” “cutter,” or “racker.” 1 Thus, the ALJ

concluded that Holland was not disabled within the meaning of the Social Security

Act (SSA).

       After the Commissioner completed the reassessment of Holland’s claim, the

district court reopened Holland’s case. A magistrate judge issued a report

recommending that the Commissioner’s denial of Holland’s claim be affirmed.

The district court adopted the magistrate judge’s recommendation, and entered an

order affirming the Commissioner’s decision to deny benefits. This appeal

followed.

                                               II.

       In appeals from the denial of social security benefits, “[o]ur review of the

Commissioner’s decision is limited to an inquiry into whether there is substantial

evidence to support the findings of the Commissioner, and whether the correct

legal standards were applied.” Wilson v. Barnhart, 284 F.3d 1219, 1221 (11th Cir.

2002). “We review de novo the district court’s decision on whether substantial

evidence supports the ALJ’s decision.” Id. “Substantial evidence is such relevant

evidence as a reasonable person would accept as adequate to support a

conclusion.” Hale v. Bowen, 831 F.2d 1007, 1011 (11th Cir. 1987). “It is more


1
  The ALJ’s assessment of Holland’s present employability was informed by the testimony of a
Vocational Expert (VE), who responded to a hypothetical question regarding whether and what
jobs remain available to a person with Holland’s disabilities.
                                                3
              Case: 12-16169     Date Filed: 08/01/2013   Page: 4 of 8


than a scintilla, but less than a preponderance.” Id. (quotation marks omitted).

Like the district court, “[w]e may not decide the facts anew, reweigh the evidence,

or substitute our judgment for that of the Commissioner.” Phillips v. Barnhart, 357
F.3d 1232, 1240 n.8 (11th Cir. 2004) (quotation marks and alterations omitted).

      Under the SSA, a person is disabled if he is unable “to do any substantial

gainful activity by reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than 12 months.” 20 C.F.R

§ 404.1505(a). If disabled, a claimant is eligible for payment of disability

insurance and supplemental security income. See 42 U.S.C. §§ 423(a)(1),

1382(a)(1); 20 C.F.R. §§ 404.315(a)(3), 416.202(a)(3).

             The Social Security Regulations outline a five-step, sequential
      evaluation process used to determine whether a claimant is disabled:
      (1) whether the claimant is currently engaged in substantial gainful
      activity; (2) whether the claimant has a severe impairment or
      combination of impairments; (3) whether the impairment meets or
      equals the severity of the specified impairments in the Listing of
      Impairments; (4) based on a residual functional capacity . . .
      assessment, whether the claimant can perform any of his or her past
      relevant work despite the impairment; and (5) whether there are
      significant numbers of jobs in the national economy that the claimant
      can perform given the claimant’s [residual functional capacity], age,
      education, and work experience.

Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011); see also

Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005); 20 C.F.R.

§ 404.1520(a)(4). “The burden is primarily on the claimant to prove that he is
                                          4
                  Case: 12-16169      Date Filed: 08/01/2013   Page: 5 of 8


disabled, and therefore entitled to receive Social Security disability benefits.”

Doughty v. Apfel, 245 F.3d 1274, 1278 (11th Cir. 2001).

                                                 III.

         Holland raises three issues on appeal. First, he argues that the ALJ erred at

step three of the analysis by failing to consider the “combined effects of all of [his]

impairments,” which include limited strength and mobility, asthma, and mental

disorders. Next, Holland claims that the ALJ failed to account for his “closed head

injury,” his “hemiparesis,”2 and his “depression” when determining his Residual

Functional Capacity. Finally, Holland asserts that the ALJ erred at step five by

posing a deficient hypothetical question to the VE regarding his current

employment prospects.

         We are not persuaded by any of Holland’s arguments. First, contrary to

Holland’s claim, in determining that Holland lacked an impairment that met or

equaled a listed impairment, the ALJ expressly considered Holland’s “combined

impairments,” with “particular consideration [given] to [his] physical impairments

[and] . . . mental disorders.” The ALJ further considered “all symptoms and the

extent to which these symptoms can reasonably be accepted as consistent with the

objective medical evidence.” The ALJ went on to make “specific and well-

articulated findings as to the effect of the combination of impairments and to

2
    “Hemiparesis” is weakness on one side of the body.
                                                 5
              Case: 12-16169     Date Filed: 08/01/2013    Page: 6 of 8


decide whether the combined impairments cause[d] [Holland] to be disabled.” See

Walker v. Bowen, 826 F.2d 996, 1001 (11th Cir. 1987) (quotation marks omitted).

In short, the ALJ applied the correct legal standard in concluding that Holland’s

impairments did not equal a listed impairment, and the ALJ’s determination was

supported by substantial evidence. See Wilson, 284 F.3d at 1224–25 (holding that

the following statement by an ALJ evidenced consideration of the combined effect

of a claimant’s impairments: “the medical evidence establishes that Wilson had

several injuries which constitute a ‘severe impairment’, but that he did not have an

impairment or combination of impairments listed in, or medically equal to one

listed in [the SSA]”) (alterations omitted).

      Nor are we convinced that substantial evidence failed to support the ALJ’s

Residual Functional Capacity assessment. In arriving at the conclusion that

Holland retained the ability to “perform light work as defined in 20 CFR

404.1567(b) and 416.967(b),” the ALJ discussed Holland’s medical records

extensively, comparing the evaluations of at least fourteen medical professionals

spanning more than eleven years. These reports detailed Holland’s head injury and

its effect on his physical strength, mobility and motor skills, and extensively

discussed his depressive episodes. The ALJ acknowledged some inconsistencies

between Holland’s various evaluations, but also pointed out that evaluations

tending to corroborate Holland’s claim to complete disability were “rudimentary,

                                           6
              Case: 12-16169     Date Filed: 08/01/2013   Page: 7 of 8


vague, . . . incongruent with the record,” and based on “brief” treatment histories,

whereas evaluations supporting the ALJ’s determination that Holland could still

“perform light work” were corroborated and consistent over time. Thus substantial

evidence supported the ALJ’s conclusion that Holland can still “perform light

work” within the meaning of the SSA.

      Finally, Holland suggests that the ALJ’s hypothetical question to the VE

regarding other jobs he can perform given his impairments was deficient because it

“fail[ed] to comprehensively describe[] [his] impairments in terms of the effect on

[his] ability to maintain employment.” Again, Holland’s claim is contradicted by

the record. The ALJ’s hypothetical question to the VE expressly stated Holland’s

physical limitations—including that he should: (1) “only lift and carry 10 pounds

frequently, 20 occasionally, stand 6 hours, sit 6 hours”; (2) “avoid frequently

descending stairs, . . . pushing and pulling motions with his lower extremities,

[and] hazards in the work place”; and (3) avoid conditions that may aggravate his

asthma—as well as his “psychological” limitations—including an ability to only

“understand[], and carry[] out simple job instructions,” not “complex or detailed

tasks.” On this record, the ALJ’s question adequately comprised all of Holland’s

impairments supported by the evidence. See Crawford v. Comm’r of Soc. Sec.,

363 F.3d 1155, 1161 (11th Cir. 2004) (“[T]he ALJ [is] not required to include

findings in the hypothetical that the ALJ ha[s] properly rejected as unsupported.”).

                                          7
              Case: 12-16169   Date Filed: 08/01/2013   Page: 8 of 8


                                        IV.

      In sum, the ALJ’s determination that Holland was not disabled is supported

by substantial evidence and based on proper legal standards. The Commissioner’s

decision is

      AFFIRMED.




                                        8